—Determination of respondent New York State Liquor Authority dated November 17, 1999, revoking petitioner’s on-premises liquor license and imposing a civil penalty of $4,000, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court *667by order of the Supreme Court, New York County [James Yates, J.], entered December 17, 1999) dismissed, without costs.
Substantial evidence supports the findings of various violations of the Alcoholic Beverage Control Law by petitioner, including selling alcohol to minors and making material false representations in its application for a liquor license. The penalty does not shock our sense of fairness. Concur — Sullivan, P. J., Williams, Ellerin, Wallach and Friedman, JJ.